- Sentinel Investments As filed with the Securities and Exchange Commission onJanuary 20, 2009 Registration No. 333-67003 File No. 811-9044 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 14 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 34 NATIONAL VARIABLE LIFE INSURANCE ACCOUNT (Exact Name of Registrant) NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One National Life Drive Montpelier, Vermont 05604 (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan 1275 Pennsylvania Avenue, NW Washington, DC 20004-2404 It is proposed that this filing will become effective: _X immediately upon filing pursuant to paragraph (b) on May , 2007 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) of Rule 485 This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Units of Interests in a variable account under individual flexible premium variable universal life policies Sentinel Benefit Provider A Variable Universal Life Insurance Policy Intended Primarily for the Corporate Market P R O S P E C T U S Dated May 1, 2008 National Life Insurance Company National Variable Life Insurance Account Home Office: National Life Drive, Montpelier, Vermont 05604 Telephone: (800) 278-3413 This prospectus describes the Sentinel Benefit Provider Policy, a flexible premium variable universal life insurance policy offered by National Life Insurance Company (National Life). The policy has an insurance component and an investment component. Owners of policies can make premium payments at various times and in various amounts. You can also allocate premiums among subaccounts that invest in portfolios with different investment objectives and you can increase or decrease the death benefit payable under your policy. You may also choose between two death benefit compliance tests at the time your policy is issued. You may allocate premium payments to the National Variable Life Insurance Account, a separate account of National Life. The Separate Account currently has a number of subaccounts, each of which buys shares of specific portfolios. The available portfolios are shown below. Sentinel Asset Management, Inc. A I M Advisors, Inc. Fred Alger Management, Inc American Century Investment Management, Inc. Sentinel Variable Products Trust AIM Variable Insurance Alger American Fund American Century Variable Balanced Funds Capital Appreciation (formerly Portfolios, Inc. Bond V. I. Dynamics Leveraged AllCap) VP Income & Growth Common Stock V. I. Global Health Care Growth 1 VP Inflation Protection Mid Cap Growth V. I. Technology SmallCap Growth (formerly VP Value Money Market Small Capitalization) Small Company Deutsche Asset Management, Inc. The Dreyfus Corporation Fidelity Management & J.P. Morgan Investment Research Company Management Inc. DWS VIT Funds Dreyfus Socially Responsible Fidelity ® Variable Insurance J.P. Morgan Series Trust II Equity 500 Index Fund Growth Fund, Inc. Product International Equity Small Cap Index Fund Investment Grade Bond Small Company Overseas Morgan Stanley Investment Neuberger Berman Wells Fargo Funds Management, Inc. Management, Inc. Management LLC The Universal Institutional Funds Neuberger Berman Advisers Wells Fargo Variable Trust Core Plus Fixed Income Management Trust VT Discovery Emerging Markets Equity Partners Portfolio VT Opportunity High Yield Portfolio U. S. Real Estate The value in each subaccount will depend upon the investment results of the portfolios you select. The policys value and death benefit will fluctuate based on the investment results of the chosen portfolios and the deduction of charges. You bear the entire investment risk for all amounts allocated to the various portfolios. There is no guaranteed minimum value for any of the portfolios. We do not guarantee any minimum account value. You could lose some or all of your money. You must receive, with this prospectus, current prospectuses for all of the portfolios. We recommend that you read this prospectus and the prospectuses for the portfolios carefully. You should keep all prospectuses for later reference. An investment in the policy is not a bank deposit. Neither the U.S. government nor any governmental agency insures or guarantees your investment in the policy. 1 Effective July 1, 2008, the Alger American Growth Portfolio will change its name to Alger American LargeCap Growth Portfolio. It may not be advantageous to purchase this policy as a replacement for another type of life insurance or as a means to obtain additional insurance protection if you already own another variable universal life insurance policy. It may also not be advantageous for you to finance the purchase of this policy through use of a loan or through making withdrawals from another policy that you already own. All life insurance policies sold starting January 1, 2009 will be required by state insurance laws to use the 2001 CSO Mortality Table instead of the 1ortality Table as the basis for maximum mortality charges. In addition, all applicable factors used to comply with IRC 7702 will be expected to be revised based on the new 2001 CSO Mortality Table. Therefore, beginning January 1, 2009, Sentinel Benefit Provider will no longer be offered to new owners. National Life Insurance Company has no current plans to terminate existing coverage under Sentinel Benefit Provider and plans to continue administration of all in force Sentinel Benefit Provider policies. The Securities and Exchange Commission (SEC) has not approved or disapproved the policy or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY 1 Summary of Principal Policy Benefits 1 Summary of the Principal Risks of Purchasing a Policy 2 Fee Tables 3 NATIONAL LIFE 9 THE SEPARATE ACCOUNT AND THE PORTFOLIOS 9 The Separate Account 9 The Portfolios 9 Addition, Deletion or Substitution of Investments 12 Voting Portfolio Shares 13 THE POLICY 13 Purchasing a Policy 13 Premiums 15 Transfers 16 Facsimile Transaction Privilege 17 Disruptive Trading 17 Transfer Right for Change in Investment Policy 19 Available Automated Portfolio Management Features 19 Account Value 19 Enhancement to Cash Surrender Value in the Early Policy Years 20 DEATH BENEFIT 21 Ability to Adjust Face Amount 23 Payment of Policy Benefits 24 Settlement Options 25 POLICY LOANS 25 SURRENDERS AND WITHDRAWALS 26 LAPSE AND REINSTATEMENT 28 CHARGES AND DEDUCTIONS 28 Premium Loads 29 Monthly Deductions 29 Mortality and Expense Risk Charge 31 Separate Account Administration Charge 31 Transfer Charge 31 Other Charges 32 Possible Charge for National Lifes Taxes 32 SUPPLEMENTAL TERM INSURANCE RIDER 32 FEDERAL TAX CONSIDERATIONS 32 Tax Status of the Policy 33 Tax Treatment of Policy Benefits 33 Possible Tax Law Changes 36 Possible Charges for National Lifes Taxes 36 DISTRIBUTION OF THE POLICIES 37 LEGAL MATTERS 38 OTHER POLICY PROVISIONS 38 FINANCIAL STATEMENTS 38 GLOSSARY 39 APPENDIX A A-1 Illustration of Death Benefits, Account Values and Net Cash Surrender Values A-1 APPENDIX B B-1 Statement of Additional Information Table of Contents B-1 The policy may not be available in all states and its terms may vary by state. The policy is not available in New York. This prospectus does not offer the policy in any state in which we may not legally offer the policy. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. The primary purpose of this variable life insurance policy is to provide insurance protection. We do not claim that the policy is in any way similar or comparable to an investment in a mutual fund. i SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY This summary provides you with a brief overview of the benefits and risks associated with the Policy. You should read the entire prospectus before purchasing the Policy. Important details regarding the Policy are contained in other sections of this prospectus. Please consult your agent and refer to your Policy for details. For your convenience, we have defined certain terms we use in the Glossary at the end of the prospectus. Summary of Principal Policy Benefits Life Insurance Protection. The Policy provides a means for an Owner to accumulate life insurance on the life of a specified Insured. Proceeds under the Policy can generally pass free of federal and state income tax at the death of an Insured. As long as your Policy remains in force, we will pay the Death Benefit to the Beneficiary, when we receive due proof of the death of the Insured. We will increase the Death Benefit by any additional benefits provided by a supplementary term insurance Rider. We will reduce the Death Benefit by any outstanding Policy loans and accrued interest and any unpaid Monthly Deductions. Death Benefit Option A and Option B. We offer two Death Benefit options, which we call Option A and Option B. You may choose which option to apply to your Policy. If you choose Death Benefit Option A, the Death Benefit will be based on the greater of: Face Amount; or the Cash Surrender Value multiplied by a death benefit factor specified in the Policy. If you choose Death Benefit Option B, the Death Benefit will be based on the greater of: the Face Amount plus the Account Value; or the Cash Surrender Value multiplied by the same death benefit factor that applies to option A. The Policy must satisfy one of two death benefit compliance tests under federal income tax laws, the guideline premium test or the Cash Value Accumulation Test. You must select on your application which of these tests will apply to your Policy, and your selection, once made, may not be changed. If you choose the Cash Value Accumulation Test, then Option A is the only available Death Benefit option. After a year, you may adjust the Death Benefit by increasing or decreasing the Face Amount of your Policy. If you have chosen the guideline premium test as the federal tax death benefit compliance test, then after a year you may also change the Death Benefit option. See Death Benefit. Changing the Face Amount or Death Benefit option may have tax consequences. You can elect to include a Supplemental Term Insurance Rider in your Policy, which will increase the Death Benefit by the Supplemental Term Insurance Amount. You may receive personalized illustrations in connection with the purchase of this Policy that reflect your own particular circumstances. These hypothetical illustrations may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse, and the charges and deductions under the Policy. They will also help you to compare this Policy to other life insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value. Cash Benefits. You may borrow against your Policy. The maximum amount of all loans is in most states the Net Account Value less three times the Monthly Deduction for the next Monthly Policy Date. However, the maximum amount of all loans will be different in Vermont - see Policy Loans, below. When you take a loan, we will transfer an amount 1 equal to the loan to our general account as Collateral. We charge interest on the loan, and we credit interest on Collateral. Loans may have adverse tax consequences. When the Death Benefit becomes payable or the Policy is surrendered, we will deduct Policy loans and accrued interest from the proceeds otherwise payable. After a year, you may request a Withdrawal of Net Account Value. However, you cannot withdraw more than the Net Account Value on the date we receive your request minus three times the most recent Monthly Deduction for the most recent Monthly Policy Date. Withdrawals may have tax consequences. You may surrender your Policy at any time and receive the Net Cash Surrender Value, if any. The Net Cash Surrender Value will equal the Cash Surrender Value less any Policy loan with accrued interest. Surrendering your Policy may have tax consequences. Variety of Investment Options. You may allocate Net Premiums among the subaccounts of the Separate Account. The subaccounts in the Separate Account invest in a wide variety of portfolios that cover a broad spectrum of investment objectives and risk tolerances. As your needs or financial goals change, you can change your investment mix by making transfers among the subaccounts of the Separate Account. Currently, you may make an unlimited number of such transfers without charge. Summary of the Principal Risks of Purchasing a Policy Investment Risk We cannot give any assurance that any portfolio will achieve its investment objectives. You bear the entire investment risk on the value of your Policy. In addition, we deduct Policy fees and charges from your Account Value, which can significantly reduce your Account Value. During times of poor performance, these deductions will have an even greater impact on your Account Value. You could lose everything you invest, and your Policy could lapse without value, unless you pay additional premium prior to the lapse. Please note that frequent, large, or short-term transfers among Subaccounts, such as those associated with market timing transactions, can adversely affect the portfolios and the returns achieved by Owners. Such transfers may dilute the value of portfolio shares, interfere with the efficient management of the portfolios, and increase brokerage and administrative costs of the portfolios. To protect Owners and portfolios from such effects, we have developed market timing procedures. See Disruptive Trading below. Risk of Lapse. If on any Monthly Policy Date the Net Account Value of a Policy is insufficient to cover the Monthly Deductions and other charges under the Policy, we will notify you of this, and the Policy will enter a 61-day Grace Period. If the Grace Period expires without a sufficient payment, the Policy will lapse, and will have no further value. This could happen: (1) if the investment returns on your chosen investment portfolios are lower than anticipated; (2) if you do not pay premiums at the levels you planned; or (3) if you take Policy loans. Your Policy generally will not lapse during the first 5 Policy Years so long as you pay the Cumulative Minimum Monthly Premium. However, any Withdrawal or Policy loan which reduces the Net Cash Surrender value may cause a lapse. Tax Risks. We anticipate that a Policy issued on the basis of a standard rate class should generally be deemed a life insurance contract under Federal tax law. However, due to limited guidance under the Federal tax law, there is some uncertainty about the application of the Federal tax law to Policies issued on a substandard basis (i.e., a rate class involving higher than standard mortality risk), particularly if you pay the full amount of premiums permitted under the Policy and you select the guideline premium tax compliance test. Please consult with a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, you should not be deemed to be in constructive receipt of the Policys value until there is a distribution from the Policy. Moreover, Death Benefits payable under a Policy should generally be excludable from the gross income of the Beneficiary. As a result, your Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply. Depending on the total amount of premiums you pay, the Policy may be treated as a Modified Endowment Contract (MEC) under Federal tax laws. If a Policy is treated as a MEC, then surrenders, Withdrawals, and loans under the Policy will be taxable as ordinary income to the extent there are earnings in the Policy. In addition, a 10% 2 penalty tax may be imposed on surrenders, Withdrawals and loans taken before you attain age 59½. If a Policy is not a MEC, distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. However, the tax consequences associated with preferred loans are uncertain. Finally, neither distributions nor loans from a Policy that is not a MEC are subject to the 10% penalty tax. See Federal Tax Considerations, below. You should consult a qualified tax adviser for assistance in all Policy- related tax matters. Withdrawal and Surrender Risks . You should purchase the Policy only if you have the financial ability to keep it in force for a substantial period of time. You should not purchase the Policy if you intend to surrender all or part of the Policys value in the near future. We designed the Policy to meet long-term financial goals. The Policy is not suitable as a short-term investment, for several reasons. These include the premium tax and distribution charges, and the possible adverse tax consequences from an early surrender. Withdrawals are not permitted in the first Policy Year, and we will reduce the Face Amount by the amount of a Withdrawal if Death Benefit Option A is in effect. A surrender or Withdrawal may have tax consequences. Loan Risks. A Policy loan, whether or not repaid, will affect the Account Value over time because we subtract the amount of the loan from the subaccounts of the Separate Account as Collateral, and this Collateral does not participate in the investment performance of the subaccounts of the Separate Account. We reduce the amount we pay on the Insureds death by the amount of any indebtedness. Your Policy may lapse if your indebtedness reduces the Net Account Value to zero. A loan may have tax consequences. In addition, if you surrender your Policy or allow it to lapse while a Policy loan is outstanding, the amount of the loan, to the extent that it has not previously been taxed, will be added to any amount you receive and taxed accordingly. Portfolio Company Risks. A comprehensive discussion of the risks of each portfolio may be found in the prospectus for such portfolio. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Insurable Interest Risk. State laws typically govern whether an employer has an insurable interest in a particular employee and, therefore, is entitled to the proceeds of a life insurance policy on such employee. These laws may limit the insured under your Policy to a key, executive and/or highly compensated employee. If you purchase a Policy insuring an employee and it is later determined you did not have an insurable interest in that employee, you may lose some or all of the benefits of the purchase. You should consult qualified legal counsel on all Policy-related insurable interest matters. An employer must have an insurable interest in an insured employee in order to receive favorable tax treatment under the Internal Revenue Code. See Federal Tax Considerations for the tax treatment of employer-owned life insurance. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. If the amount of the charge depends on the personal characteristics of the Insured, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of an Insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. The first table describes the fees and expenses that you will pay at the time you buy the Policy, surrender the Policy, take a Withdrawal from the Policy, or transfer Account Value under the Policy among the subaccounts of the Separate Account. 3 Transaction Fees Charge When Charge is Amount Deducted - Maximum Amount Deducted - Current Charge Deducted Guaranteed Charge Distribution Charge Upon receipt of 15% of premiums paid up to From 15% of premiums paid up to each premium the Target Premium 1 , plus 2.5% the Target Premium 1 , and 2.5% of payment of premiums paid in excess of premiums paid in excess of Target Target Premium 2 Premium, to 0.5% of premiums paid up to the Target Premium, and 2.5% of premiums paid in excess of Target Premium, depending on the Policy Year. 2 Premium Tax Charge Upon receipt of An amount equal to the actual An amount equal to the actual each premium amount of premium tax or amount of premium tax or payment retaliatory tax assessed on sales retaliatory tax assessed on sales in in the jurisdiction in which the the jurisdiction in which the Policy Policy is sold. Premium taxes is sold. Premium taxes may range may range from 2% to as a high from 2% to as a high as 12% in as 12% in certain jurisdictions certain jurisdictions in Kentucky. in Kentucky. Transfer Fees Upon transfer $25 per transfer in excess of 12 None transfers in any one Policy Year Loan Interest Spread 3 At the end of each 0.60% per annum of amount From 0.47% to 0.22% annually of Policy year, or held as Collateral amount held as Collateral 4 upon death, surrender or lapse, if earlier 1 The Target Premium is an amount equal to 1.25 times the annual whole life premium that would apply to a Policy calculated by using the applicable 1980 Commissioners Standard Ordinary Mortality Table and an interest rate of 3.5% . 2 The Distribution Charge is: for Policy Year 1: 13% of premiums paid up to the Target Premium, plus 0.5% of premiums paid in excess of Target Premium; for Policy Years 2 through 7: 15% of premiums paid up to the Target Premium, and 2.5% of premiums paid in excess of Target Premium; and for Policy Years 8 and thereafter: 5% of premiums paid up to the Target Premium, and 2.5% of premiums paid in excess of Target Premium. 3 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan and the amount of interest we credit to the amount in your Collateral loan account (4% compounded annually). 4 The current loan interest spread is, for Policy Year 1: 0.47% annually of amount held as Collateral; for Policy Years 8 - 10: 0.37% annually of amount held as Collateral; for Policy Years 11 -20: 0.27% annually of amount held as Collateral; and for Policy Years 21 and thereafter: 0.22% annually of amount held as Collateral. The next table describes the fees and expenses that you will pay periodically during the time you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted - Amount Deducted - Current Maximum Guaranteed Charge Charge Cost of Insurance: 1 On the Date of Issue of the Policy and on each Monthly Policy Date Minimum and Maximum $0.084 to $83.33 per $1000 $0.014 to $16.99 per $1000 Charge 2 of Net Amount at Risk per of Net Amount at Risk per month month 4 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted - Amount Deducted - Current Maximum Guaranteed Charge Charge Charge for a 45 year old $0.28 per $1000 of Net $0.105 per $1000 of Net male nonsmoker in the Amount at Risk per month Amount at Risk per month guaranteed issue underwriting class, Policy Year 1 Mortality and Expense On the Date of Issue of the Annual rate of 0.60% of Annual rates of from 0.22% Risk Fees Policy and on each day the Account Value to 0.00% of Account Value, depending on Policy Year 3 Policy Administration On the Date of Issue of the $8.00 per month $5.50 per month Charge Policy and on each Monthly Policy Date Underwriting Charge On the Date of Issue of the $1.67 per month in Year 1, $1.67 per month in Year 1, Policy and on each Monthly and $3.75 per month in and $3.75 per month in Years Policy Date Years 2 - 5 2 - 5 Separate Account On the Date of Issue of the Annual rate of 0.10% of Annual rate of 0.10% of Administration Charge Policy and on each day Account Value during the Account Value during the first 20 Policy Years, and first 20 Policy Years, and annual rate of 0.07% annual rate of 0.07% thereafter thereafter Supplemental Term On the Date of Issue of the Insurance Rider Charge 1 Policy and on each Monthly Policy Date Minimum and Maximum $0.084 to $83.33 per $1000 $0.014 to $16.994 per $1000 Charge 2 of Supplemental Term of Supplemental Term Insurance Amount per Insurance Amount per month month Charge for a 45 year old $0.28 per $1000 of $0.105 per $1000 of male nonsmoker in the Supplemental Term Supplemental Term Insurance guaranteed issue Insurance Amount per Amount per month underwriting class, Policy month Year 1 1 Cost of insurance charges vary based on the Insureds Attained Age, Rate Class, underwriting method, Duration, and Net Amount at Risk. The Net Amount at Risk is the amount by which the Death Benefit under the Policy exceeds the Account Value of the Policy. The cost of insurance charges shown in the table may not be typical of what you will pay. Your Policys data page will indicate the guaranteed and current cost of insurance charges applicable to your Policy. We will also provide more detailed information concerning your charges at your request. 2 The minimum guaranteed charge is based on an Insured with the following characteristics: female, preferred nonsmoker, age 20; the minimum current charge is based on an Insured with the following characteristics: female, preferred nonsmoker, age 26; the maximum guaranteed charge is based on an Insured with the following characteristics: all persons at Attained Age 98; the maximum current charge is based on an Insured with the following characteristics: male, guaranteed issue smoker, Attained Age 98, Issue Age 85. 3 The current Mortality and Expense Risk Charge is at the following percentages of Account Value: Years 1- 7: 0.22%; Years 8 10: 0.12%; Years 11-20: 0.02% and Year 21 and thereafter: 0.00% . The following table describes the portfolio fees and expenses that you will pay periodically during the time that you own the Policy. The table shows the minimum and maximum fees and expenses charged by any of the portfolios for the year ended December 31, 2007. The expense of the portfolios may be higher or lower in the future. More details concerning each portfolios fees and expenses are contained in the prospectus for each portfolio. 5 Underlying Fund Annual Expenses (as a percentage of underlying Fund average net assets): Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fee, distribution 0.31% 1.58% and/or service 12b-1 fees, and other expenses). The annual expenses as of December 31, 2007 (unless otherwise noted) of each Fund, before any fee waivers or expense reimbursements, are shown below. 1 Fund Management 12b-1 Other Gross Waivers, Net Total Fee Fees 2 Expenses Total Reimbursements, Annual Annual and Recoupment Expenses 3 Expenses 3 Sentinel VPT Balanced Fund 0.55% 0.00% 0.36% 0.91% 0.00% 0.91% Bond Fund 0.40% 0.00% 0.36% 0.76% 0.00% 0.76% Common Stock Fund 0.37% 0.00% 0.29% 0.66% 0.00% 0.66% Mid Cap Growth Fund 0.48% 0.00% 0.36% 0.84% 0.00% 0.84% Money Market Fund 0.25% 0.00% 0.37% 0.62% 0.00% 0.62% Small Company Fund 0.39% 0.00% 0.31% 0.70% 0.00% 0.70% AIM V.I. Dynamics Fund - Series I Shares 0.75% 0.00% 0.36% 1.11%
